--------------------------------------------------------------------------------

Exhibit 10.1



Amendment to Employment Agreement


This Amendment is made and entered into as of the date set forth above the
signatures to this Amendment between Lincolnway Energy, LLC (“Company”) and Mike
Hollenberg (“Employee”).


WHEREAS, the parties entered into an Employment Agreement effective December
13th, 2019 and now wish to amend that employment agreement to address a
potential change in control;


WHEREAS, the Employment Agreement remains in full force and effect and all its
terms shall continue to be binding on the parties unless specifically modified
herein.


NOW THEREFORE in consideration of the foregoing recitals and the mutual
agreement set forth in this Amendment the Company and Employee agree as follows:




1.
Change of Control. For purposes of this Amendment, a Change of Control is
defined as a sale or transfer by the Company of all, or substantially all, of
its assets; or any transfer to, or hiring of, an outside third party (“Third
Party”) to provide operational and/or management control, via contract or
similar arrangement. The effective date of the Change of Control is the closing
date of any sale or execution of any contract that results in a Change of
Control (“Effective Date”).





A.
If a Change of Control occurs and the Third Party does not assume Employee’s
Employment Agreement in whole or in part, and Employee is not retained in
connection with such Change of Control, or the Third Party offers terms of
employment that would result in more than a 20% reduction in Employee’s
remuneration or eliminates or diminishes his essential duties as CEO, and he
resigns as of the Effective Date, this Amendment and the Employment Agreement
shall terminate as of the Effective Date. In such event, the Company shall pay
Employee on the Effective Date the equivalent of six months’ of his then
existing base salary (“Severance Pay”).





B.
If following a Change of Control, the Third Party opts to continue employing
Employee and assumes the Employment Agreement and this Amendment,’ Employee
shall only be entitled to the Severance Pay on a prorated basis, subtracting
from the six month total those months he works for the Third Party, and is not
otherwise entitled to a prorated bonus unless said bonus is earned according to
the terms of the Employment Agreement during the time he remains employed by
purchaser. For example, if Employee were to remain employed by the Third Party
for a transition period of two months before being terminated after the Change
of Control takes effect, he would then only be entitled to four months of
severance from the Company.




--------------------------------------------------------------------------------




C.
If Employee continues to be employed by the purchaser beyond six months from the
date of the Change of Control, he shall not be entitled to any severance pay
under this Amendment.





2.
Merger. If the company merges with another entity, the Employment Agreement and
this Amendment shall continue in full effect and be binding on the merged
entity. A merger is not a Change of Control, as defined herein.





5.
Release of Non-Compete. Should a Change of Control occur, Employee will not be
bound by any obligations outlined in paragraph 8 of the Employment Agreement
regarding post-termination non-compete obligations, effective as of the last day
worked.



IN WITNESS WHEREOF, the Company of the Employee has entered into this amendment
as of the 13th day of December, 2019.


[image0.jpg]



--------------------------------------------------------------------------------




